Citation Nr: 1546994	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in pertinent part denied entitlement to TDIU.  

In a December 2014 decision, the Board denied entitlement to TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of TDIU.  The JMR specified that the Board failed to provide an adequate statement of reasons and bases for not obtaining Social Security Administration (SSA) records, and that the Board failed to consider that the Veteran is right handed and his service-connected right hand injury causes trouble writing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted above, the record indicates that the Veteran is currently receiving SSA disability.  At the February 2006 VA examination, the Veteran indicated that he is receiving SSA disability for his knees, for which the Veteran is service connected.  The SSA records have not been obtained or associated with the claims file.  VA has a duty to assist a veteran in the development of the claim, and this duty includes assisting the veteran in the procurement of service treatment (medical) records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist is heightened when records are in the control of a government agency.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Therefore, a remand is necessary to obtain the SSA records.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (2015). 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met.  The Veteran has a combined schedular disability rating of 40 percent, including the following service-connected disabilities: patellofemoral syndrome of the right knee, rated at 10 percent, patellofemoral syndrome of the left knee, rated at 10 percent, status post fracture of lateral malleolus of the right ankle, rated at 10 percent, and tinnitus, rated at 10 percent.

The Board finds that in this case the criteria for referral for extraschedular consideration under § 4.16(b) are met.  In a December 2012 opinion from the Louisiana Workforce Commission, the career counselor opined that the Veteran cannot work due to service-connected disabilities because he cannot stand or walk for long periods of time, and that he is unable to stoop, bend, lift, or hold objects of any weight or size.  In another opinion from the Louisiana Workforce Commission dated in January 2010, a career counselor generally opined that, due to the Veteran's disabilities, there are no local jobs compatible with his limitations.  In a September 2008 medical opinion, the Veteran's treating primary care doctor opined that severe pain in the knees, right hand, and right ankle causes the Veteran to be unable to hold any type of employment because he cannot sit, stand, or hold objects of any size for any periods of time.  See Dr. R.H. September 2008 medical opinion.  In an additional January 2010 medical opinion, Dr. R.H. again opined that the Veteran's service-connected disabilities prevent employment.  Furthermore, in an August 2010 VA examination, the VA examiner opined that the right hand injury prevents the Veteran from preforming the last job he held as a valve mechanic, that the Veteran has difficulty making a fist, and that the pain in the Veteran's knees and right ankle prevent him from working as a valve mechanic.  

Given these opinions, the Board finds that the evidence is sufficient to raise a question as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment so as to warrant referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. 
§ 4.16(b).  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any treatment or medical records associated with any subsequent disability determinations by SSA.  

2.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).    

3.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




